—Judgment unanimously affirmed. Memorandum: The testimony of the arresting officer concerning complainant’s description of defendant’s clothing did not constitute bolstering (see, People v Spencer, 212 AD2d 645, lv denied 86 NY2d 741; People v Castro, 174 AD2d 378, lv denied 78 NY2d 1074). Even assuming, arguendo, that the evidence was improperly admitted, its admission was harmless (see, People v Johnson, 57 NY2d 969, 970).
Evidence that defendant struggled with police when he was arrested was properly admitted because its probative value exceeded any prejudice to defendant (see, People v Alvino, 71 NY2d 233, 242). Indeed, defendant himself used that evidence in arguing that the blood on his clothing was the result of that struggle, not the result of an injury he sustained while breaking into the premises. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Burglary, 2nd Degree.) Present—Green, J. P., Pine, Wesley, Balio and Boehm, JJ.